Title: To Benjamin Franklin from Joshua Johnson, 1 July 1780
From: Johnson, Joshua
To: Franklin, Benjamin


Sir
Nantes 1 July 1780
I am honord with your Letter of the 22d. Ultimo by which I find you expect my acceptance of the appointment Congress confered on me will make my presence, for the execution of that trust necessary in Paris, at the time I accepted of this appointment I did not understand from the Resolution of Congress or your Letter that it was requested I should leave my Family & Business to do that of the Publics without even so much as my Expences being born, nor do I understand those resolutions of Congress in any other light still than that the Accounts are to be laid before me here order this & I am ready to go into an examination of them, but I am reduced to the necessity of informing you that I cannot attend you in Paris. I shall write Congress on the subject and tell them at the time of my Acceptance of their Commission, that I had no Idea of their desiring me to leave Home & that I request a discharge from this trust.— I thank you for your information about the Business of the State of Maryland. I suppose the Act explains itself & that you are acting in conformity to it. I will take the liberty to recommend to you to be certain, that those Gent. will apply the Money to the Payment of the Bills drawn by the Trustees and not set it off against the Demands they have against America. I have the honor to be with much respect.
Your Excellencys most Obedt & most Hble. Servt
Joshua Johnson
His Excellency Benjamin Franklin Esqr.
